DETAILED ACTION
This office action is responsive to request for continued examination filed on August 9, 2021 in this application Rakshit et al., U.S. Patent Application No. 16/508,370 (Filed July 11, 2019) claiming priority to IN201941017794 (Filed May 3, 2019) (“Rakshit”).  Claims 1, 2, 4, 7 – 10, and 12 – 16 were pending.  Claims 1, 12, and 16 are amended.  Claims 1, 2, 4, 7 – 10, and 12 – 16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on August 9, 2021 has been entered.

Response to Arguments
	With respect to Applicant’s argument on pgs. 8 - 10 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach the amended claim limitations, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.
	Under the broadest reasonable interpretation the ad hoc mode is performed, and thus the claimed steps of using machine learning algorithms and artificial intelligence which appear to be part of the release calendar mode are not performed.  See infra §35 USC 112.  Under the broadest reasonable interpretation the claimed steps of executing a scheduled workflow are not performed because the execution is predicated on “a scheduled time for the workflow is less than 
In spite of the broadest reasonable interpretation of the claim including only the ad hoc mode, lacking execution of a workflow, and lacking performance of the final “perform” steps, prior art reference Stokes teaches the amended limitations of determining the time for execution and presenting the results.  Stokes teaches the autonomous agents schedule the testing steps of the continuous integration workflow by selecting testing steps from a queue at the appointed time for their execution, which would be a determination that the test should execute at a time that is after the current time when the agents make the determination.  Stokes at ¶¶ 0012, 0027 - 0029 (workflow test steps are selected from a queue and assigned for execution when it is determined to be the optimal time for the test).  The results of the executed selected tests are then displayed in real time via a graphical user interface.  Id. at ¶¶ 0008, 0017, 0039 (test results are displayed in a GUI).}
Therefore the prior art teaches the amended claim limitations.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 2, 4, 7 – 10, and 12 – 16 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites schedule one or more workflows in a release calendar mode or an ad hoc mode, wherein the one or more scheduled workflows are populated in a database, and wherein in the release calendar mode machine learning algorithms are employed to analyze release patterns and propose dates for upcoming software application releases to carry out planned tasks comprising of a batch execution; execute the one or more scheduled workflows based on inputs received in one of the release calendar mode or the ad hoc mode by accessing details of the one or more scheduled workflows, wherein before executing the scheduled workflows if it is determined that a scheduled time for the workflow is less than a current time, then control goes back to the workflow execution, and wherein if it is determined that the scheduled time for the workflow is more than the current time, then that workflow is not executed; and perform scheduling and execution of the one or more workflows via an artificial intelligence based user interface module, wherein the user interface module enables auto-populating of work modules for designing 
That is, other than reciting “a memory” and “a processor” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “a memory” and “a processor”,” the steps recited in the claims encompass using a person using a calendar and pen and paper to create an ordered list with workflow details and then reading the list entries to execute the workflow.  The claimed steps of using machine learning algorithms and artificial intelligence appear to be part of a release calendar mode which is claimed in the alternative and under the broadest reasonable interpretation are not performed.  In addition, the claimed steps of executing a scheduled workflow are predicated on “a scheduled time for the workflow is less than a current time” and if “the scheduled time for the workflow is more than the current time, then that workflow is not executed” and the limitations of the claim that follow “perform scheduling and execution” are not performed because there is no workflow to schedule and execute.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recited any additional activity for the claim steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2.	Claims 2, 4, and 7 – 10 contain the same abstract idea as claim 12 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claim 12 – 16 is rejected for the same reasoning as claim 12 supra.


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7 – 10, and 12 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 2, 4, 7 – 10 are rejected as depending on claim 1.  Claims 12 – 16 are rejected for similar reasons.
2.	Claim 1 is rejected as being indefinite.  It is unclear whether the calendar mode, the ad hoc mode, or both, are executed in the step of “execute the one or more scheduled workflows.”  For purposes of applying the prior art the mode will be assumed to the ad hoc mode.
	Claims 2, 4, 7 – 10 are rejected as depending on claim 1.  Claims 12 – 16 are rejected for similar reasons.
3.	Claim 1 is rejected as being indefinite.  It is unclear whether the claimed steps for executing a schedule workflow are predicated on the limitation “a scheduled time for the workflow is less than a current time” and that if “the scheduled time for the workflow is more than the current time, then that workflow is not executed” or if the workflow is somehow executed regardless.  For purposes of applying the prior art it will be assumed that the workflow is not executed.
	Claims 2, 4, 7 – 10 are rejected as depending on claim 1.  Claims 12 – 16 are rejected for similar reasons.
4.	Claim 1 is rejected as being indefinite.  It is unclear whether the claimed steps of the remainder of the claim starting from “perform scheduling and execution of the one or more workflows…” occurs when the workflow is determined to not be executed, as discussed supra at § 35 USC § 112, Second Paragraph § 3.  For purposes of applying the prior art it will be assumed that the workflow is not scheduled and executed.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7 – 10, and 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes., United States Patent Application Publication No. 2019/0034320 (Published January 31, 2019, filed July 24, 2018) (“Stokes”), in view of Tung et al., United States Patent Application Publication No. 2020/0285569 (Published September 10, 2020, filed March 8, 2019) (“Tung”).

Claims 1, 12, and 16
Stokes teaches the invention as claimed including a system for automating environment management of one or more software applications, the system comprising:
a memory storing program instructions; and a processor executing the program instructions stored in the memory and configured to schedule one or more workflows in a release calendar mode [or an ad hoc mode], wherein the one or more scheduled workflows are populated in a database; and wherein in the release calendar mode machine learning algorithms are employed to analyze release patterns and propose dates for upcoming software application releases to carry out planned tasks comprising of a batch execution; execute the one or more scheduled workflows based on inputs received in one of the release calendar mode [or the ad hoc mode] by accessing details of the one or more scheduled workflows;  {EN: Under the broadest reasonable interpretation the ad hoc mode is performed, and thus the claimed steps of using machine learning algorithms and artificial intelligence which appear to be part of the release calendar mode which is claimed are not performed.  See supra §35 USC 112.  Under the broadest reasonable interpretation the claimed steps of executing a scheduled workflow are not performed because the execution is predicated on “a scheduled time for the workflow is less than a current time” and if “the scheduled time for the workflow is more than the current time, then that workflow is not executed.”  Absent the workflow execution, under the broadest reasonable interpretation, the claimed steps of “perform scheduling and execution of the one or more workflows…[through]…the user interface module provides a view of the currently executing process that is filtered with time range” are also not performed because there is no workflow that is to be scheduled, executed, and viewed.
Stokes at Abstract; id. at ¶¶ 0026 & 0027 (workflow, database, GUI); id. at ¶ 0039 (continuous integration and GUI); id. at ¶¶ 0025, 0030, 0039, 0047 (agents execute workflow steps); id. at ¶¶ 0012, 0027 - 0029 (workflow test steps are selected from a queue and assigned for execution when it is determined to be the optimal time for the test); id.at ¶ 0040 (batch execution in parallel); id. at ¶ 0038 (logs); id. at ¶¶ 0008, 0017, 0039 (test results are displayed in a GUI).}
wherein before executing the scheduled workflows if it is determined that a scheduled time for the workflow is less than a current time, then control goes back to the workflow execution, and wherein if it is determined that the scheduled time for the workflow is more than the current time, then that workflow is not executed;… and wherein the user interface module provides a view of the currently executing processes that is filtered with time range.  {EN: Under the broadest reasonable interpretation the ad hoc mode is performed.  See supra §35 USC 112.  Under the broadest reasonable interpretation the claimed steps of executing a scheduled workflow are not performed because the execution is predicated on “a scheduled time for the workflow is less than a current time” and if “the scheduled time for the workflow is more than the current time, then that workflow is not executed.”  Absent the workflow execution, under the broadest reasonable interpretation, the claimed steps of “perform scheduling and execution of the one or more workflows…[through]…the user interface module provides a view of the currently executing process that is filtered with time range” are also not performed because there is no workflow that is to be scheduled, executed, and viewed.
Stokes at ¶¶ 0012, 0027 - 0029 (workflow test steps are selected from a queue and assigned for execution when it is determined to be the optimal time for the test).  The results of the executed selected tests are displayed in a graphical user interface.  Id. at ¶¶ 0008, 0017, 0039 (test results are displayed in a GUI).}
However, Stokes does not explicitly teach the limitation:
or an ad hoc mode … and perform scheduling and execution of the one or more workflows via an artificial intelligence based user interface module; wherein the user interface module enables auto-populating of work modules for designing workflows by generating a file and connecting the work modules for the scheduling and execution of the workflows. {EN:  As noted previously, absent the workflow execution, under the broadest reasonable interpretation, the claimed steps of “perform scheduling and execution of the one or more workflows…[through]…the user interface module provides a view of the currently executing process that is filtered with time range” are also not performed because there is no workflow that is to be scheduled, executed, and viewed.
Tung does teach this limitation.  Tung teaches that the method for continuous integration testing using a workflow to queue test jobs scheduled by an agent, as taught by Stokes may include where the testing process include a user interface for drag-and drop, tests are scheduled ad-hoc when new code versions are submitted, tests are logged according to user role, and then the testing process is scheduled by a Machine learning agent.  Tung at Abstract; id. at ¶¶ 0007, id. at ¶ 0006 (calendar test on submit of new version); id. at ¶ 0051 (drag and drop); id. at ¶ 0077 (logging and role).
Stokes and Tung are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to schedule tests.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for continuous integration testing using a workflow to queue test jobs scheduled by an agent, as taught in Stokes, with the calendaring of tests when new code versions are submitted performed by a Machine learning agent, as taught in Tung.  Tung teaches that the iterative nature of continuous integration tests is particularly improved by machine learning assistance.  Id. at 0006.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for continuous integration testing using a workflow to queue test jobs scheduled by an agent, as taught in Stokes, with the calendaring of tests when new code versions are submitted performed by a Machine learning agent, as taught in Tung, for the purpose of applying a known scheduling technology of machine learning to a scheduling task like continuous integration testing that provides rapid feedback to improve the machine learning and thus improve the testing.}

Claim 2
With respect to claim 2 Stokes and Tung teach the invention as claimed, including:
wherein the processor is further configured to employ a planned scheduling assistant that predicts, using machine learning algorithms, a next possible task which needs to be scheduled from the past experience and historic schedule data.  Page 3of6{The testing process Tung at Abstract; id. at ¶¶ 0007, 0083, 0087 (running tests using machine learning); id. at ¶ 0006 (calendar test on submit of new version); id. at ¶ 0077 (logging and role).}

Claim 4
With respect to claim 4, Stokes and Tung teach the invention as claimed, including:
wherein the release calendar mode comprises one or more planned activities associated with the testing of the ones or more applications in all stages of release testing.  {Test plan instructs agents to the testing jobs selected from the queue.  Stokes at Abstract; id. at ¶¶ 0026 & 0027 (workflow, database, GUI), id. at ¶ 0039 (continuous integration and GUI); id. at ¶¶ 0025, 0030, 0039, 0047 (agents execute workflow steps); id. at ¶¶ 0012, 0027 - 0029,  (workflow test steps are selected from a queue); id. at ¶ 0038 (logs).}

Claim 7
With respect to claim 7, Stokes and Tung teach the invention as claimed, including:
wherein execution of the one or more workflows by the processor is controlled by at least one of: an emergency flag or an interrupt service routine.  {The agent may be flagged to instruct the workflow processing.  Tung at ¶ 0082 (flagging to alert workflow agent).}

Claims 8 and 15
With respect to claims 8 and 15 Stokes and Tung teach the invention as claimed, including:
wherein the one or more scheduled workflows are added to the execution queue through at least one of: a queue loader function and continuous integration continuous development practice.  Page 3of6{A continuous integration workflow is managed by autonomous agents which retrieve testing steps of the workflow from a queue and provide a graphical user interface for the workflow steps.  Stokes at Abstract; id. at ¶¶ 0026 & 0027 (workflow, database, GUI); id. at ¶ 0039 (continuous integration and GUI); id. at ¶¶ 0025, 0030, 0039, 0047 (agents execute workflow steps); id. at ¶¶ 0012, 0027 - 0029,  (workflow test steps are selected from a queue); id. at ¶ 0038 (logs).}

Claim 9
With respect to claim 9, Stokes and Tung teach the invention as claimed, including:
wherein the artificial intelligence based user interface module is further configured to facilitate at least one of: download a log of the executing one or more workflows, display all application support and environment management related activities, role based access control of the system, addition of one or more workflows for execution, planning of the release activities for different stages and different environments, to develop and permanently schedule a new workflow, choose one or more modules to be executed in a sequence, and generation of one or more reports.   {The testing process include a user interface, tests are calendared when new code versions are submitted, tests are logged according to user role, and the testing process is performed by a Machine learning agent.  Tung at Abstract; id. at ¶¶ 0007, 0083, 0087 (running tests using machine learning); id. at ¶ 0006 (calendar test on submit of new version); id. at ¶ 0077 (logging and role).}

Claim 10
With respect to claim 10, Stokes and Tung teach the invention as claimed, including:
wherein the artificial intelligence based user interface module employs a Natural Language Processing (NLP) based chatbot to assist one or more stakeholders.    {The Machine learning agent uses natural language processing to understand messages and “free text forms” to “readily collect information from the user usng natural speech.  Tung at ¶¶ 0027, 0037, 0081.}

Claim 13
With respect to claim 13, Stokes and Tung teach the invention as claimed, including:
wherein in the release calendar mode, a release calendar and an associated workflow timing matrix are read to determine appropriate time to schedule one or more workflows for execution.  {The testing process include a user interface, tests are calendared when new code versions are submitted, tests are logged according to user role, and the testing process is performed by a Machine learning agent.  Tung at Abstract; id. at ¶¶ 0007, 0083, 0087 (running tests using machine learning); id. at ¶ 0006 (calendar test on submit of new version); id. at ¶ 0077 (logging and role).}

Claim 14
With respect to claim 14, Stokes and Tung teach the invention as claimed, including:
wherein the entries in the release calendar and the workflow timing matrix are compared to identify the execution time, date for the one or more workflows, status and other associated details of the workflows .    {The testing process include a user interface, tests Tung at Abstract; id. at ¶¶ 0007, 0083, 0087 (running tests using machine learning); id. at ¶ 0006 (calendar test on submit of new version); id. at ¶ 0077 (logging and role).}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

//T.H./										August 14, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199